














LOAN AGREEMENT
DATED: MARCH 30, 2015


This Loan Agreement (“Agreement”) is between Agrinatural Gas, LLC, a Delaware
Limited Liability Company (hereinafter “Agrinatural”), and Heron Lake BioEnergy,
LLC, a Minnesota Limited Liability Company, with an office located in Heron
Lake, Minnesota (hereinafter “Heron Lake”).


WHEREAS, Agrinatural desires to obtain a loan from Heron Lake; and


WHEREAS, Heron Lake desires to provide a loan to Agrinatural under certain terms
and conditions; and


NOW, THEREFORE, in consideration of the loan granted at the time of signing this
Agreement and other good and valuable consideration, including the mutual
reliance hereon, Agrinatural and Heron Lake agree as follows:


1)    Compliance with Terms and Conditions. Agrinatural shall comply with the
terms of all validly executed Notes, collateral security documents (whether
relating to personal property and/or real property) and any other documents of
every type and description related to its loan with Heron Lake as such currently
exists and as such arises in the future.


2)    Execution of Additional Documents upon Request. Agrinatural agrees that
upon request it shall execute all documents reasonably necessary to grant and
perfect the Loan and a Mortgage/Lien on all assets of Agrinatural. Such
additional documents may include, without limitation, one or more real estate
mortgages, one or more supplemental security agreements, financing statements,
assignments, agreements and other documents.


3)    Cross-Collateralization. Simultaneous with execution hereof, Agrinatural
shall execute a Security Agreement granting a security interest in all assets of
Agrinatural to Heron Lake to secure any and all debt now or hereafter owed by
Agrinatural to Heron Lake. Upon the request of Heron Lake, Agrinatural shall
grant a Mortgage/security interest in all property of every type and nature and
all such property shall serve as collateral for all indebtedness owed by
Agrinatural to Heron Lake.


4)    Inspections. Heron Lake may enter upon any location where Agrinatural







--------------------------------------------------------------------------------




assets are located to inspect such assets as granted as collateral to Heron
Lake; provided that such inspections shall occur at reasonable times and upon
advance notice to Agrinatural and further subject to observance by Heron Lake of
all appropriate protocol for security and safety.
    
5)    Collateral Security. If requested by Heron Lake, Agrinatural shall grant
mortgages/liens to Heron Lake on the following collateral of Agrinatural:


a)
Such Security Agreements as shall grant Heron Lake a first priority lien on all
of Agrinatural’s personal property including, but not limited to, all inventory,
supplies, accounts, goods, chattel paper, equipment, instruments, investment
property, documents, deposit accounts, Letter of Credit rights, general
intangibles, contracts, etc., as all defined in Article 9 of the Minnesota
Uniform Commercial Code.



b)
Upon request of Heron Lake, Agrinatural shall grant Heron Lake a first position
security interest in and to an Assignment for purposes of security of all rights
and obligations of contracts and agreements incidental to Agrinatural’s business
operations, including, but not limited to, any agreements regarding the delivery
and/or sale of natural gas or other products. Such shall include, but not be
limited to, assignments of all agreements incidental to Agrinatural’s business
operations.



c)
Upon request, Agrinatural shall assign to Heron Lake for security purposes its
interest in all hedge accounts and assign any documentation reasonably required
to secure Heron Lake’s interest in any and all accounts relating to hedging
activities. Agrinatural hereby authorizes Heron Lake to enter into a Control
Agreement with Agrinatural’s broker, as such broker my exist from time-to-time,
relating to all hedge or brokerage accounts and hedging activities and
Agrinatural shall join in executing all such documents and agreements reasonably
required by Heron Lake.



6)    Insecurity/Other Conditions. Before making any loan disbursements or
renewals, Heron Lake has the right to review the creditworthiness of
Agrinatural. If at any time Heron Lake deems itself insecure, or if it would be
made insecure by the requested loan disbursement or loan renewal, then, in Heron
Lake’s sole discretion, Heron Lake need not make any further loan disbursements
hereunder and may exercise all rights and remedies allowed by the loan documents
(Note(s), Security Agreement(s), etc.).





2

--------------------------------------------------------------------------------




7)    Representations and Warranties. Agrinatural represents and warrants to
Heron Lake as follows:


7.1
Limited Liability Company Existence and Power. Agrinatural is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and is duly licensed and qualified to
transact business in all jurisdictions where the character of the property owned
or leased or the nature of the business transacted by it makes its licensing and
qualification necessary. Agrinatural has all requisite power and authority to
conduct its business, to own its properties, and to execute and deliver, and to
perform all of the obligations under this Agreement, the Notes and the Security
Agreements.



7.2
Limited Liability Company Authority. The execution, delivery and performance by
Agrinatural of this Agreement, the Notes, Mortgages, Security Agreements and
other documents required hereby and the borrowing, from time-to-time, hereunder
do not: (1) require any consent or approval of the members of Agrinatural, or
any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; (2)
violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect having applicability to Agrinatural or
to the Limited Liability Company Agreement of Agrinatural; (3) result in the
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which Agrinatural is a
party or by which it or its properties may be bound or affected; or (4) result
in or require the creation or imposition of any mortgage, deed of trust, pledge,
lien, security interest or other charge or encumbrance of any nature upon or
with respect to any of the properties now owned or hereafter acquired by
Agrinatural.



7.3
Financial Condition. The financial statements delivered to Heron Lake are true
and correct and accurately show the condition of Agrinatural. There are no
undisclosed contingent liabilities of which Agrinatural is aware that would
materially impact upon their financial condition. All taxes owed by Agrinatural
have been paid or are fully reserved or the liabilities otherwise disclosed in
prior financial statements issued to Heron Lake. In addition, there has been no
material adverse change in the business, properties or condition (financial or
otherwise) of Agrinatural since the date of the latest financial statement given
to Heron Lake.



7.4
Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Agrinatural, threatened against or affecting Agrinatural or the



    



3

--------------------------------------------------------------------------------




properties of Agrinatural before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
which, if determined adversely to Agrinatural, would have a material adverse
effect on the financial condition, properties or operations of Agrinatural.


7.5
Titles and Liens. Agrinatural has good and marketable title to each of the
properties and, as it is reflected in the latest balance sheet given to Heron
Lake, free and clear of all Mortgages, security interests, liens and
encumbrances, except for liens/mortgages as previously granted to Heron Lake and
covenants, restrictions, rights, easements and minor irregularities of title
which do not materially interfere with the business or operations of Agrinatural
as presently conducted.



7.6
Project Compliance. The current assets and operations of Agrinatural do, or upon
completion, shall comply with all applicable environmental, pollution control
and ecological laws, ordinances, rules and regulations. All governmental
authorities having jurisdiction over the Real Estate have issued all necessary
permits, licenses or other authorizations for the construction, occupancy,
operation and use of the Real Estate.



7.7
Utility Availability. Subject only to payment of fees to be paid upon the
approved budget, all utility and municipal services required for the
construction, occupancy and operation of Agrinatural’s facilities and assets,
including, but not limited to, water supply, gas, electric and telephone
facilities, are available for use and tap-on at the boundaries of the Sites, and
shall be available in sufficient amounts for the normal and intended use of the
facilities. Written permission has been or shall be obtained from the applicable
utility companies or municipalities to connect the facilities into each of these
services.



The above warranties and representations shall be deemed continuing, fully
binding and enforceable by Heron Lake until all indebtedness owed by Agrinatural
to Heron Lake is paid in full.


8.    Conditions and Affirmative Covenants of Agrinatural. As long as any of the
Notes or Loans made or being made under the terms of this Agreement or any other
Agreements shall remain unpaid or there are any commitments outstanding,
Agrinatural shall comply with the following requirements, unless Heron Lake
shall otherwise consent in writing:


8.1
Financial Statements. Agrinatural shall deliver to Heron Lake, as soon as
available and in such frequencies as Heron Lake shall request from time-to-






4

--------------------------------------------------------------------------------




time, and in any event, within thirty (30) days after the end of the most recent
month of the request, complete financial statements and profit and loss
statements as of the end of the month and for the year to date, in reasonable
detail, and stating, in comparative form, the figures for the corresponding date
or period in the previous year, all prepared in accordance with generally
accepted accounting principles applied on a basis consistent with the accounting
practices reflected in the annual financial statements.


Agrinatural shall deliver to Heron Lake, as soon as available and in such
frequencies as Heron Lake shall request from time-to-time, and in any event,
within thirty (30) days after the end of the most recent month of the request,
complete budget updates regarding expected income and expected costs as of the
end of the month and for the year to date, in reasonable detail, and stating, in
comparative form, the figures for the corresponding date or period in the
previous year, all prepared in accordance with generally accepted accounting
principles applied on a basis consistent with the accounting practices reflected
in the annual financial statements.


In addition, as soon as available, and, in any event, within ninety (90) days
after the end of each fiscal year of Agrinatural, Agrinatural shall produce a
copy of an unqualified audit prepared by a certified public accountant. The
audit shall include the balance sheet of Agrinatural as of the end of such
fiscal year and the related statements of income, retained earnings and changes
in financial position of Agrinatural in the fiscal year then ended, all in
reasonable detail and all prepared in accordance with generally accepted
accounting principles applied on a consistent basis.


In addition, as soon as available, and, in any event, within ninety (90) days
after filing, Agrinatural shall produce a copy of all tax returns filed by
Agrinatural.
    
8.2
Books and Records; Inspection and Examination. Agrinatural shall keep accurate
books of record and account for itself in which true and complete entries shall
be made in accordance with generally accepted accounting principles consistently
applied and, upon the request of Heron Lake, shall give any representative of
Heron Lake access to and permit such representative to examine, copy or make
extracts from any and all books, records and documents in their possession, to
inspect any of the properties, and to discuss their affairs, finances and
accounts with any of the principal officers, all at such time during normal
business hours and as often as Heron Lake may reasonably request.





    



5

--------------------------------------------------------------------------------




8.3
Production Records. Agrinatural shall maintain such records and reports of
production and shall provide said reports to Heron Lake on such frequency as
shall be agreed on by Heron Lake.



8.4
Insurance. Agrinatural shall obtain and maintain insurance with insurers
believed by Agrinatural to be financially sound and reputable. The insurance
coverages to be obtained by Agrinatural shall include, but not be limited to,
property loss, general casualty, liability, business interruption, construction
in progress and such other coverages usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which Agrinatural operates. All insurance coverages shall be in amounts
acceptable to Heron Lake and shall list Heron Lake as loss payee.



8.5
Preservation of Limited Liability Company Existence. Agrinatural shall preserve
and maintain its limited liability company existence and all of its rights,
privileges and franchises; provided, however, that Agrinatural shall not be
required to preserve any of its rights, privileges and franchises if its members
shall determine that the preservation thereof is no longer desirable in the
conduct of business of Agrinatural and that the loss thereof is not
disadvantageous in any material respect to Heron Lake as a holder of Notes under
the terms of this Agreement.



8.6
Costs and Expenses. Agrinatural shall pay, when due, all costs and expenses
required by this Agreement, including, without limitation: (a) all taxes and
assessments applied to the Real Estate; and (b) all premiums for insurance
policies.



8.7
Negative Pledge. Agrinatural shall not mortgage, pledge, assign or grant
security interests in any asset to any other party without the prior written
consent of Heron Lake. Agrinatural shall not borrow money from any other party
without the prior written consent of Heron Lake.

    
Agrinatural shall pay no debts currently outstanding without Board approval of
Agrinatural, except for payments as described and allowed at paragraphs 8.8 and
8.15.


8.8
Dividends and Distributions to Members. Agrinatural shall not: (a) pay member
dividends or distributions, and (b) make payments to members (owners) in the
form of labor expense or management fees in any fiscal year without the prior
written consent of Heron Lake, except subject to all the other terms and
conditions of this Loan Agreement and other








6

--------------------------------------------------------------------------------




agreements related to these loans, Agrinatural may distribute up to $300,000.00
each calendar year to cover estimated tax obligations caused by taxable profit
of Agrinatural. Agrinatural acknowledges that any such payments and
distributions will not materially affect the financial condition of Agrinatural,
and further acknowledges that Agrinatural will remain in full compliance with
all agreements made with Heron Lake. Heron Lake reserves the right to terminate
or suspend in any year Agrinatural’s ability to make distributions to its
members.


8.9
Capital Expenditures. Agrinatural shall not, during any calendar year, beginning
January 1, 2015 and thereafter, acquire or obligate themselves to acquire any
facilities, cash investments in other organizations or other non-current assets
of more than One Hundred Thousand and no/100 Dollars ($100,000.00) (including
the asset value of leased equipment) without the prior written consent of Heron
Lake, except that Agrinatural is authorized to proceed with and pay up to
$350,000.00 for capital expenditures in calendar year 2015. (Such capital
expenditures related to previous commitments made by Agrinatural.)



8.10
Accounts Receivable. Agrinatural shall take action on any aged accounts
receivable more than thirty (30) days old and over One Hundred and no/100
Dollars ($100.00). Agrinatural will initiate notice and disconnection procedures
on accounts receivable more than sixty (60) days old and over One Hundred and
no/100 Dollars ($100.00), pursuant to State Rule or Statute, or Commission
Proceedings.



8.11
Inventory Report. Agrinatural shall furnish inventory reports in such form and
frequency as required by Heron Lake.



8.12
Hedge Line Monitoring. Agrinatural shall provide Heron Lake a written monthly
statement and reconciliation of all transactions associated with the purchase
and sale of commodities, to be received within ten (10) days after the end of
each month.



8.13
Minimum Debt Service Coverage Ratio. The Company will have at the end of the
fiscal year 2015 of the Company a “Debt Service Coverage Ratio” (as defined
below) of not less than 1.5 to 1.00, and for each fiscal year thereafter a ratio
of not less than 1.20 to 1.00. For purposes hereof, the term “Debt Service
Coverage Ratio” shall mean the following (all as calculated for the most current
year end in accordance with GAAP): (1) net income plus depreciation and
amortization, divided by (2) The debt as then owed by Agrinatural to Heron Lake
(as of the date the Ratio is calculated).








7

--------------------------------------------------------------------------------




8.14
Minimum Working Capital. The Company, beginning March 1, 2015 will have at the
end of each period for which financial statements are required to be furnished
an excess of current assets over current liabilities (both as determined in
accordance with GAAP) of not less than $400,000.00, excluding obligations and
debt owed to related parties.



The financial statements which are received by the Agrinatural Board at its next
meeting shall be deemed incorporated herein as a representation of the current
financial status of Agrinatural.


8.15
Payments by Agrinatural to Swan Engineering on Debt Owed For Prior Services On
Project Management Agreement. Agrinatural owes approximately $475,000 to Swan
Engineering for services previously provided by Swan Engineering pursuant to the
Project Management Agreement (construction). Such amounts may be paid by
Agrinatural to Swan Engineering (subject to the requirements of paragraph 8.16
hereof) on the following schedule:

(a)
$200,000.00 in calendar year 2015;

(b)
$200,000.00 in calendar year 2016;

(c)
The remaining balance in calendar year 2017.



8.16
All Payments Subject to Available Cash (Cash Flow). All payments as allowed by
this Loan Agreement (to Swan Engineering as described in paragraph 8.15 hereof;
for dividends and distributions to members for estimated tax consequences and
any other payments allowed by this Loan Agreement) shall be subject to
Agrinatural having adequate cash and verification of cash flow so as to fund any
such payments out of cash, reserving sufficient cash for operations, including
the Minimum Working Capital as required by paragraph 8.14 hereof and reserving
(retaining) at all times, at least $200,000.00 of cash on hand, specifically
keeping in mind and accounting for the required debt payments to Heron Lake as
required by the promissory notes owed by Agrinatural to Heron Lake. All payments
to Swan Engineering as allowed by paragraph 8.15 hereof shall be calculated and
shall occur on a quarterly basis. Any dividends and distributions to members for
estimated tax shall be calculated and occur at year end (each calendar year).



8.17
Environmental Representations, Conditions and Indemnity Clause. Except as
disclosed in writing to Heron Lake, Agrinatural represents and agrees as
follows:








8

--------------------------------------------------------------------------------




(a)
Hazardous Material Notice. At all times during which Agrinatural is in control
or possession of the facilities, whether directly or indirectly, Agrinatural
agrees that it will not cause or permit any hazardous wastes to be brought upon,
used, or stored upon or at the facilities which are not necessary or useful to
Agrinatural’s business. For purposes of this section, “hazardous wastes” shall
have the same meaning as defined at Minn. Stat. § 116.06, Subd. 11. All
hazardous wastes that are necessary or useful to the facilities shall be
properly handled and disposed of to comply with all federal, state, local and
county laws and regulations governing such materials. Agrinatural shall
immediately notify Heron Lake of any notice it receives from any federal, state
or local governmental or regulatory agencies or entities of ay violations
relating to hazardous wastes. Agrinatural shall comply with all rules,
regulations and directives of the Minnesota Pollution Control Agency in any way
relating to the handling, storage and disposal of hazardous wastes, and
Agrinatural shall be solely liable under the Minnesota Environmental Response
and Liability Act.



(b)
No Violation of Environmental Laws. Agrinatural has not and shall not violate
any federal, state or local environmental laws relating to or affecting their
owned or leased Real Estate and/or pipelines, which violation would have a
material effect on Agrinatural’s business or the value of the collateral.



(c)
Licenses. Agrinatural shall, at all times, continue to exercise due diligence to
obtain and maintain all licenses, permits and other approvals necessary to
comply with environmental laws.



(d)
No Lawsuits. There is no pending or threatened action, suit, investigation or
proceeding against Agrinatural or any of its owned or leased Real Estate and/or
pipelines seeking to enforce any right or remedy under any environmental law.



(e)
No Release of Hazardous Materials. There has been no release of such nature
requiring notification to proper authorities of any hazardous material onto
Agrinatural’s owned or leased Real Estate and/or pipelines. Agrinatural shall
not willfully cause or permit such a release of hazardous material onto, or
from, its owned or leased Real Estate and/or pipelines. It shall give Heron Lake
written notice of the release at the same time it gives notice to the proper
authorities.






9

--------------------------------------------------------------------------------




(f)
Storage Tanks and Pipelines Registered No Leaks. All above ground and
underground storage tanks and all pipelines have been duly registered with all
applicable federal, state and local government authorities. Agrinatural has no
knowledge of any leaks from any of its above ground or underground storage tanks
or from any of its pipelines.



(g)
Investigation of Released Hazardous Materials. If there is a suspected release
of hazardous materials, Agrinatural shall conduct all investigations, testing
and other action, including an environmental audit made at Heron Lake’s request,
necessary to determine the extent (if any) of the release of hazardous materials
and to clean up and remove all hazardous material in accordance with
environmental laws. The party performing such action shall be an environmental
firm satisfactory to Heron Lake, and the action shall be done at Agrinatural’s
expense.



(h)
Indemnity. Agrinatural agrees to indemnify, hold harmless and defend Heron Lake
against all liens, liabilities, demands, claims, actions, suits, judgments,
expenses (including attorneys’, consultants’ and experts’ fees) paid or asserted
against Heron Lake (or any of Agrinatural’s Real Estate and/or pipelines Heron
Lake has taken title to by foreclosure or otherwise) as a direct result of
Agrinatural’s violation of any environmental law, including, but not limited to,
the release of any Hazardous Material, whether or not such violation was caused
or within the control of Agrinatural. This indemnity shall continue for the
benefit of Heron Lake after the termination of this Agreement or other loan
documents, including the release of any security interest.



(i)
Definition. Hazardous material is defined as any toxic, radioactive or hazardous
substance, material, waste, pollutant, emission or contaminant, including, but
not limited to: asbestos, urea formaldehyde; the group of organic compounds
known as polychlorinated biphenyls (PCBs); any petroleum product and by-product,
including, but not limited to, gasoline, fuel, oil, crude oil and the various
constituents of such products; pesticides, fertilizers and other agricultural
chemicals. It also includes any other substance or material whose generation,
storage, treatment, handling, release or disposal is regulated by the provisions
of any environmental law or any other waste, material, substance, pollutant or
contaminant that might give rise to any common law or regulatory










10

--------------------------------------------------------------------------------




claim, damage, penalty or liability, or that is or may be detrimental to the
environment or health of any living organism.


9.
Events of Default, Rights and Remedies.



(a)
The occurrence of any of the following shall constitute a default by Agrinatural
in all indebtedness outstanding to Heron Lake. A default under any Note or
obligation shall constitute a default under all other Notes and obligations due
and owing from Agrinatural to Heron Lake. Conditions or events of default shall
mean any one of the following events (such being in addition to those conditions
or events of default contained in Note(s) and other documents related to this
Agreement):



(i)
If Agrinatural fails to make any payment of indebtedness when and as due under
its Notes.



(ii)
Any representation or warranty made by Agrinatural in this Agreement, or made by
Agrinatural in any certificate, instrument or statement contemplated by or made
or delivered to Heron Lake shall prove to have been incorrect in any material
respect when made.



(iii)
Default in the performance, or breach, of any covenant or agreement of
Agrinatural in this Agreement and/or in Note(s) and/or other documents related
to this Agreement.



(iv)
Default by Agrinatural in the performance, or breach, of any covenant or
agreement with any other creditor.



(v)
Agrinatural has been adjudicated a bankrupt or insolvent or admits, in writing,
its inability to pay its debts as they mature and makes an assignment for the
benefit of creditors; Agrinatural shall apply for and consent to the appointment
of any receiver, trustee or other similar officer for all or any substantial
part of its property; or such receiver, trustee or other similar officer shall
be appointed without the application or consent of Agrinatural, and such
appointment shall continue undischarged for a period of thirty (30) days;
Agrinatural shall institute any bankruptcy, whether voluntary or involuntary; or
any judgment, writ, warrant of attachment or execution or similar process shall
be issued or levied






11

--------------------------------------------------------------------------------




against a substantial part of the property of Agrinatural, and such judgment,
writ or other similar process shall not be released, vacated or fully bonded
within thirty (30) days after issuance or levy.


(vi)
A mechanic’s lien is recorded in the real estate records in any of the counties
where the Real Estate and/or pipelines are located, and Agrinatural fails to
obtain a discharge or release of the mechanic’s lien within thirty (30) days of
its recording or fails to deposit with Heron Lake, within said thirty (30) days,
sufficient monies to act as a reserve to pay the mechanic’s lien in full should
the lien be determined to be valid and enforceable by a court of law.



(b)
Upon the occurrence of an event of default or at any time thereafter until such
event of default is cured to the written satisfaction of Heron Lake, Heron Lake
may, but is not obligated to, exercise any and all of the following rights and
remedies (such being in addition to those rights and remedies contained in
Note(s) and other documents related to this Agreement):



(i)
Heron Lake may, by notice to Agrinatural, declare the entire unpaid principal
amount of any or all Notes or obligations then outstanding, all interest accrued
and unpaid thereon, and all other amounts payable under this Agreement or
otherwise to be forthwith due and payable, whereupon such Notes or obligations,
all such accrued interest in all such amounts shall become due and be forthwith
due and payable without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by Agrinatural.



(ii)
Heron Lake may cancel all further advances or disbursements to Agrinatural or on
Agrinatural’s behalf against any Notes.



(iii)
Heron Lake may, by notice to Agrinatural, declare any commitments then
outstanding to be terminated, whereupon the same shall be forthwith terminated.



(iv)
Heron Lake may, without notice to Agrinatural and without further action, apply
any and all money owing by Heron Lake to Agrinatural to the payment of any Notes
then outstanding, including interest accrued thereon, and of all sums then owing










12

--------------------------------------------------------------------------------




by Agrinatural hereunder.


(v)
Heron Lake may exercise and enforce its rights and remedies under any Notes,
Security Agreements and Mortgages and to proceed with the enforcement of any
other rights and remedies it has under law.



(vi)
Heron Lake may seek equitable relief to obtain immediate possession of the
facilities (including pipelines) to continue its operation or may request the
appointment of a receiver for the operation of the facilities, Real Estate and
pipelines until such time as the foreclosure of Heron Lake’s Mortgage(s) and/or
security interests are completed and the redemption period has expired.
Agrinatural hereby consents to the appointment of a receiver in the event of
default, and Agrinatural will not hinder or interfere with the receiver’s use or
possession and quiet enjoyment of the premises.



10.
Miscellaneous.

    
10.1
Costs and Expenses. Agrinatural agrees to pay, on demand, all costs and expenses
of Heron Lake in connection with the preparation and filing/recording of this
Agreement, the Notes, security interests and other instruments and documents to
be delivered hereunder and thereunder, including the reasonable fees and
out-of-pocket expenses of counsel for Heron Lake with respect thereto, as well
as all out-of-pocket expenses of legal counsel retained by Heron Lake in
connection with the enforcement of this Agreement, the Notes, Security
Agreements, Mortgages, and other documents and instruments to be delivered
hereunder and thereunder. This includes legal fees incurred by Heron Lake in the
collection of the Notes; the enforcement of its liens or security interests,
taking action in any bankruptcy of Agrinatural, and consulting on matters
relating to the Notes and this Agreement.



10.2
No Waiver; Cumulative Remedies. No failure or delay on the part of Heron Lake in
exercising any right, power or remedy hereunder or under the Security
Agreements, Mortgages or other documents taken under the terms of this Agreement
shall operate as a wavier thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof,
or






13

--------------------------------------------------------------------------------




any exercise of any other right, power or remedy hereunder or under the
documents provided as a part of this Agreement. The remedies herein and in the
Notes, Security Agreements, Mortgages and other documents provided are
cumulative and not exclusive of any remedies provided by law.


10.3
Amendments, Etc. No amendment, modification, termination or waiver of any of the
provisions of this Agreement, the Security Agreements, Assignments or Notes or
consent by Agrinatural to any departure therefrom shall be effective unless the
same shall be in writing and signed by Heron Lake, and then such waiver and
consent shall be effective only in the specific instance and for the specific
purpose for which given. No notice or demand on Agrinatural in any case shall
entitle Agrinatural to any other or further notice or demand in similar or other
circumstances.



10.4
Addresses for Notices, Etc. Except as otherwise expressly provided herein, all
notices, requests, demands and other communications provided for hereunder and
under the Notes, Mortgages or Security Agreements shall be in writing and mailed
or delivered to the applicable party at is address indicated below:

If to Agrinatural:
            
John Sprangers
680 Commerce Drive, Suite 270
Woodbury, MN 55125
and also to:


Agrinatural Gas, LLC
201 10th Street, P. O. Box 216                             Heron Lake, MN 56137
            
If to Heron Lake:


Heron Lake BioEnergy, LLC
91246 390th Avenue
Heron Lake, MN 56137
                    
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this section. All such notices, requests, demands or other communications
shall, when mailed, be effective when deposited in the mail, addressed as
aforesaid.







14

--------------------------------------------------------------------------------




10.5
Application of Payments. All payments received shall be applied to accrued
interest as of the date the payment was received and then principal thereafter.



10.6
Entire Agreement. This Agreement constitutes the entire agreement between
Agrinatural and Heron Lake. Any prior oral discussions or representations are
considered merged into this Agreement. This Agreement may only be modified by a
subsequent written document signed by both Heron Lake and Agrinatural.



10.7
Binding Effect, Assignment. This Agreement and the Security Agreements,
Mortgages and other documents taken in connection herewith shall be binding upon
and inure to the benefit of Agrinatural and Heron Lake and their respective
successors and assigns, except that Agrinatural shall not have the right to
assign their rights hereunder or thereunder or any interest therein or herein
without the prior written consent of Heron Lake.



10.8
Governing Law. This Agreement, the Notes and Security Agreements, Real Estate
Mortgages and other documents taken hereunder shall be governed by and construed
in accordance with the laws of the State of Minnesota.



10.9
Survival of Representations. All representations, warranties, terms and
conditions of this Agreement shall survive the closing and final disbursement on
the loan(s) and shall continue to be binding and enforceable between the parties
until any and all indebtedness owed Heron Lake has been paid in full.



10.10
Review. Agrinatural and Heron Lake each acknowledge that they have had the
opportunity to carefully read through the terms and conditions of this
Agreement, and each has had sufficient time to consult with an attorney of their
choice and to make revisions, modifications or changes to the original drafts of
this Agreement. Both parties acknowledge that they have had the opportunity to
contribute to the terms and provisions of the final draft of this Agreement, and
as a consequence, the parties agree and acknowledge that, in the event that it
becomes necessary, at any time in the future, for a court of proper jurisdiction
to review and interpret the terms and conditions of this Agreement, such terms
and







    



15

--------------------------------------------------------------------------------




conditions will not be construed against either party as the drafter of the
Agreement.


11.    Payoff/Use of Funds. The loan in the amount of Three Million Five Hundred
Thousand and no/100 Dollars ($3,500,000.00) being made in conjunction with this
Agreement shall be used to pay off NPL Construction (for construction done in
calendar year 2014) and other debts of Agrinatural as consented to by Heron
Lake.


12.    Required Guaranty. Heron Lake is requiring as a term of the loan
referenced in paragraph 11 that Rural Energy Solutions, LLC guarantee
twenty-seven percent (27%) of any amounts owed by Agrinatural to Heron Lake.


13.    Prior Agreements and Documents to Remain in Effect. The documents as
previously executed by and between the parties regarding the loan by Heron Lake
to Agrinatural that occurred July 29, 2014 shall remain in full force and
effect. The intention is the terms and conditions of this Loan Agreement and the
other Agreements/documents being executed in conjunction with this new loan
shall be cumulative to and provide further rights and assurances to Heron Lake
and shall not be construed to limit any rights and authority as granted to Heron
Lake by previous documents or as granted by these newly executed agreements and
documents.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.






BORROWER (DEBTOR):
AGRINATURAL GAS, LLC
a Delaware Limited Liability Company




Dated: March 30, 2015.            By: /s/ John Sprangers                


Its: CEO                    




By: /s/ Ann Tessier                    


Its: CFO                    




SEE ADDITIONAL SIGNATURES ON PAGE 16



16

--------------------------------------------------------------------------------




LENDOR:
HERON LAKE BIOENERGY, LLC
                        


Dated: March 30, 2015.            By: /s/ Steve A. Christensen                


Its: CEO/GM                    




By: /s/ Stacie Schuler                    


Its: CFO                    







17